Citation Nr: 9928446	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  91-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's sister


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1941 to August 
1945.  He died in March 1989 at the approximate age of 66.  
The appellant is his widow.

This appeal originally arose from a September 1989 rating 
action which denied DIC pursuant to the provisions of 
38 U.S.C. § 351 (now 38 U.S.C.A. § 1151).  By decision of May 
1991, the Board of Veterans' Appeals (Board) denied that 
benefit on appeal.  Thereafter, the appellant appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1999) (hereinafter, the "Court").  

Upon a motion by the Secretary of the VA, and upon 
consideration of its decision in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 513 
U.S. 515, 115 S. Ct. 552 (1994), the Court vacated the 
Board's May 1991 decision and remanded the case to the Board 
for further adjudication in accordance with the Court's 
decision.  On 
16 March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358(c)(3), 
in order to conform the regulations to the U.S. Supreme 
Court's decision.

In June 1995, the Board referred this case for an advisory 
opinion from an independent medical expert (IME) in pulmonary 
diseases.  A medical opinion was obtained subsequently in 
June and has been associated with the claims folders.  After 
developing additional evidence in this case, the Board, in 
accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
informed the appellant's representative in a July 1995 letter 
of the additional evidence developed, and provided a 60-day 
period to submit additional evidence or argument.  No 
response was received from the representative in that time 
period.  

By decisions of October 1995 and September 1997, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.  
  
In August and October 1998, the Board referred this case for 
a supplemental advisory opinion from the IME in pulmonary 
diseases who rendered the medical opinion in this case in 
June 1995.  By letter of January 1999, the IME notified the 
Board that he was unavailable to render the requested 
supplemental advisory opinion.

In March 1999, the Board referred this case for a 
supplemental advisory opinion from another IME in pulmonary 
diseases.  A medical opinion was obtained in April 1999 and 
has been associated with the claims folders.  After 
developing additional evidence in this case, the Board, in 
accordance with Thurber, informed the appellant's 
representative in a May 1999 letter of the additional 
evidence developed, and provided a 60-day period to submit 
additional evidence or argument.  No response was received 
from the representative in that time period.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. According to competent medical opinions, medical treatment 
during terminal VA hospitalization in February and March 
1989 did not cause, result in, aid, or lend assistance to 
produce the veteran's death.


CONCLUSION OF LAW

The requirements for DIC pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151 
(as in effect prior to October 1997), 5107(a) (West 1991); 
38 C.F.R. § 3.358 (as in effect prior to October 1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant contends, in effect, that improper medical 
treatment during the veteran's terminal VA hospitalization in 
February and March 1989 caused or hastened his death from 
respiratory disease.  She asserts that he had been in his 
usual state of health prior to hospitalization, and had only 
been admitted for respite care, and that during 
hospitalization medical authorities improperly prevented him 
from taking prescribed medication upon which he was 
dependent, resulting in his development of a cold, influenza, 
pneumonia, and ultimately his death.  She also states that he 
was insufficiently clothed and covered against the elements 
in his hospital room; that he was negligently placed in a 
room with another patient who suffered from influenza, 
instead of having a hospital room of his own; that he was 
improperly treated with penicillin despite clear indications 
in his medical chart that he was allergic thereto; that 
medical authorities refused to admit him to intensive care 
due to bureaucratic impediments; and that he lacked required 
medical attention for his worsening condition due to an 
alleged hospital staff shortage.   

A review of the record discloses that, by rating action of 
September 1945, service connection was granted for residuals 
of malaria, assigned a noncompensable rating from August 
1945.  This was the veteran's sole service-connected 
disability during his lifetime.  By rating action of October 
1984, the veteran was granted a permanent and total 
disability rating for pension purposes effective September 
1984, on the basis of a VA medical evaluation in September 
which showed severe, chronic obstructive pulmonary disease 
(COPD) requiring oxygen therapy at home for 18 to 20 hours 
per day, and his inability to walk more than the length of a 
room or to leave his home.  He was also found to be entitled 
to special monthly pension on account of the need for regular 
aid and attendance from September 1984.

Of record are the complete records of the veteran's terminal 
hospitalization at a VA medical facility from 9 February to 
[redacted] March 1989.  He was originally admitted for 2 weeks of 
respite care, with noted diagnoses of COPD with cor pulmonale 
(oxygen and steroid dependent), steroid-dependent glucose 
intolerance, obesity, cataracts, and glaucoma.  He was also 
noted to be allergic to penicillin.  Since last admitted for 
respite care in July 1988, his endurance levels were reported 
to have decreased, he became dyspneic after walking 20 feet, 
and he needed some assistance with activities of daily 
living.  On 15 February, he complained that he was getting a 
cold.  He was subsequently transferred to the intermediate 
care unit due to his COPD, which was noted to be stable.  He 
complained of weakness and shortness of breath, his cough was 
productive of thick yellow sputum, and treatment with 
prophylactic antibiotics was begun.  Thereafter he developed 
a low-grade fever, and the assessment was bronchitis versus 
pneumonia.  He seemed confused at times and appeared 
lethargic, and anti-anxiety medication was discontinued.  He 
was treated with a penicillin-class antibiotic which was 
discontinued the next day, with no adverse effects noted.

The remainder of the clinical records from the veteran's 
period of terminal VA hospitalization document the 
progressive deterioration of his pulmonary function.  He was 
admitted to the Medical Intensive Care Unit (MICU) on 24 
February and eventually required tracheal intubation and 
mechanical ventilation, despite intensive and comprehensive 
medical care.  He subsequently had a gastrointestinal 
hemorrhage, and acute renal failure requiring hemodialysis.  
During the course of the medical staff's attempt to control 
respiratory infection, the veteran's antibiotics were 
apparently again switched temporarily to penicillin, but 
again the record contains no recorded adverse effects of this 
medication error.  The veteran's clinical condition continued 
to deteriorate, and he died on [redacted] March 1989 after 
experiencing cardiopulmonary arrest and he could not be 
resuscitated.  The final diagnoses responsible for the major 
part of the length of the veteran's hospital stay were 
respiratory failure (COPD) and anoxic brain damage; other 
final diagnoses included sepsis, aspiration pneumonia, upper 
gastrointestinal bleeding, seizure disorder, anemia, and 
chronic renal failure.  

The death certificate indicates that the immediate and 
underlying cause of death was acute bronchopneumonia; other 
significant conditions contributing to death but not 
resulting in the underlying cause of death were 
atherosclerosis, COPD, and diverticulosis.

An autopsy protocol performed on [redacted] March 1989 noted clinical 
diagnoses of emphysema, obesity and fluid overload, steroid 
dependence, sepsis (aspiration pneumonia),  chronic renal 
failure, anoxic brain damage, and status post tracheostomy.  
The primary final anatomical diagnoses were severe and 
diffuse interstitial fibrosis of the kidneys, and organizing 
bronchopneumonia; secondary cardiovascular diagnoses were 
fibrinous pericarditis (uremic), interstitial edema and 
fibrosis, cardiomegaly, severe atherosclerosis of the aorta, 
and mild atherosclerosis of the coronary arteries; secondary 
respiratory diagnoses were pulmonary congestion and edema, 
microinfarcts secondary to aspergillus, pleural fibrosis, 
emphysema, bone marrow emboli, and status post tracheostomy.             

At the September 1990 RO hearing on appeal, the appellant and 
the veteran's sister gave testimony in support of the 
appellant's claim, which testimony has been essentially set 
forth as contentions in the first paragraph of this section, 
above.  Also submitted at the hearing was a written statement 
from the veteran's sister in which she reiterated elements of 
those contentions.

In June 1995, the Board referred this case for an advisory 
opinion from an IME in pulmonary diseases as to whether VA 
medical treatment during the veteran's terminal VA 
hospitalization in February and March 1989 resulted in the 
veteran's death, i.e., whether there was a causal connection 
or nexus between his death and the VA medical treatment.  The 
doctor was requested to review the claims folder, including 
the records of the veteran's terminal hospitalization, and 
offer an opinion on the question of whether VA medical 
treatment caused or resulted in the veteran's death, without 
regard to any question of negligence or mistake.

Subsequently in June 1995, M. Judson, M.D., responded that he 
had reviewed the veteran's medical records including records 
of terminal VA hospitalization in February and March 1989, 
and stated that these records had been difficult to decipher, 
and that there was some missing information which made a 
definitive conclusion problematic.  Dr. Judson noted that the 
veteran had been admitted with COPD, but he could not be sure 
about the severity of the COPD, although he suspected that it 
was severe because his resting blood gas showed significant 
hypoxemia and hypercapnia.  Other medical diagnoses included 
hypertension, obesity, glaucoma, cataracts, and glucose 
intolerance secondary to corticosteroid therapy for his COPD.  
He also had a history of "congestive heart failure" which 
may have actually been right heart failure from his COPD.  

Dr. Judson noted that the veteran had been admitted to the 
hospital for respite care. He initially had no new pulmonary 
complaints, but after several days he developed a "cold" 
and a significant exacerbation of pulmonary symptoms.  His 
arterial blood gases continued to deteriorate, in that his pH 
dropped and he developed hypercapnia.  He became febrile and 
intermittently disoriented.  He was treated with antibiotics 
and eventually was transferred to a medical ward.  Initially, 
his Prednisone dose had been slightly tapered from 20 mg to 
15 mg daily.  Upon transfer to the medical floor, he was 
placed on high-dose corticosteroids (IV Solu-Medrol, 40 mg 
every 6 hours).  His X-ray was supposedly initially clear, 
but eventually showed a left lower lobe infiltrate.  His 
antibiotic coverage was broadened, and antibiotics were 
changed several times.  Over his 1-week stay on the medical 
floor, he developed worsening dyspnea, worsening gas exchange 
requiring higher levels of supplemental oxygen, and 
intermittent periods of dyspnea and disorientation.  He was 
eventually transferred to the MICU, where he had an upper 
gastrointestinal bleed and respiratory failure requiring 
intubation and mechanical ventilation.  His hospital course 
from that time onward was essentially downhill, with the 
development of multiple organ failure manifested by seizures, 
acute renal failure, mental obtundation, and hypotension.  He 
had a cardiopulmonary arrest from which he was not 
successfully resuscitated on [redacted] March 1989.  An autopsy was 
performed, which revealed interstitial fibrosis of the 
kidneys, organizing pneumonia with microinfarcts secondary to 
aspergillus species in the lung, fibrinous pericarditis, 
cardiomegaly, and atherosclerosis that was severe in the 
aorta and mild in coronary arteries.  The lungs also showed 
pulmonary congestion and edema.

Dr. Judson next described sequentially the limitations he had 
in giving a complete analysis of this case, his clinical 
impression of what happened to the veteran, his criticisms of 
the veteran's medical care, and finally the impact that the 
criticized events may have had upon the veteran's outcome.

With respect to missing data that did not allow him to give a 
complete analysis of this case, Dr. Judson stated that he had 
been unable to locate chest radiograph reports on the 
veteran, and that it would be important to know if and when 
the veteran had pulmonary infiltrates, and how extensive 
those pulmonary infiltrates were.  It was also difficult for 
the doctor to determine if the veteran was on Solu-Medrol 
between 24 February and 6 March 1989.  The doctor assumed for 
the sake of further discussion that the veteran was not on 
corticosteroids during that time period, because he could 
find no evidence of this.  The doctor also noted that he had 
no reports of blood test results from lab slips, and was 
relying totally on the blood test results reported by the 
physicians and nurses in the medical record.  Therefore, 
there might have been many missing blood tests which could 
help him in the evaluation of this case.

 With respect to the veteran's clinical course, Dr. Judson 
offered his educated hypothesis as to what occurred.  The 
veteran came into the hospital with severe COPD.  The doctor 
was fairly certain his COPD was severe because of the 
requirement of supplemental oxygen and his baseline 
hypercapnia.  He probably developed a viral bronchitis that 
caused a serious exacerbation of his COPD.  The doctor opined 
that it was possible that this bronchitis was bacterial in 
origin, although this was less likely.  A bronchitis was felt 
to be more likely than pneumonia, because the veteran's 
initial chest radiograph was supposedly clear.  Within the 
next day or two, the veteran developed a high fever and, 
supposedly, a pulmonary infiltrate on chest radiograph.  The 
doctor opined that it was possible that the veteran had 
pneumonia from the start, and that it took a few days for it 
to appear on chest radiograph.  However, he concluded that it 
was more likely that the veteran developed a bacterial 
superinfection on top of a bronchitis.  It was also possible 
that he had an aspiration pneumonia.  In any event, this 
bronchitis, pneumonia, and/or aspiration resulted in an 
exacerbation of his COPD to the point where he eventually 
went into respiratory failure a week later which required 
mechanical ventilation.  

At this point, the veteran probably became septic and 
developed multiple organ failure syndrome, with an upper 
gastrointestinal bleed, acute renal failure, and seizures 
followed by mental obtundation.  As was usually the case in 
critically-ill patients who decompensated like this, the 
doctor stated that there were alternative explanations for 
his multiple organ failures.  It was possible that his renal 
failure was entirely due to his aminoglycoside (gentamicin) 
medication.  His seizures might have been the result of a 
medication, and his upper gastrointestinal bleed might have 
been the result of high-dose corticosteroids.  However, 
sepsis and multiple organ failure syndrome would explain all 
of the events that occurred.  In any event, once the veteran 
was placed in the MICU on a ventilator, his prognosis was 
extremely dismal, given his multiple organ failures.

Doctor Judson stated that the veteran was treated 
supportively but without much progress.  His renal failure 
continued to worsen, and he developed fluid overload which 
required dialysis.  His respiratory function remained poor, 
but he was adequately ventilated and oxygenated on the 
ventilator.  His mental status never improved, and it was 
very likely that, if he had made it off the ventilator, he 
never would have gained significant neurologic function.  The 
actual terminal event that resulted in the veteran's death 
was not clear, but may have been due to an arrhythmia or 
severe acute heart failure, given the tremendous stress that 
he was under.  The autopsy suggested  that the veteran had an 
aspergillus pneumonia, and the doctor stated that he would 
not be surprised if he had aspergillus sepsis at the time of 
his demise which could easily have led to his cardiopulmonary 
arrest.

With respect to criticisms of the veteran's care, Dr. Judson 
stated that the veteran probably had an acute bronchitis 
leading to a COPD exacerbation that eventually resulted in 
death.  The veteran most probably had severe COPD, and an 
acute bronchitis in this situation could often be life-
threatening.  Therefore, the sequence of events that occurred 
was not extremely unusual.  Nevertheless, the doctor felt 
that there were a few areas in which he thought the veteran's 
care might have been improved.

First, Dr. Judson felt that the veteran was transferred to 
the MICU too late.  Once a patient with COPD who was having 
an exacerbation developed significant hypercapnia associated 
with mental status changes, the patient was at the point 
where close observation was warranted, and should usually be 
transferred to a MICU or a monitored ward.  

Second, Dr. Judson did not believe that the veteran was on 
Solu-Medrol between 
24 February and 6 March 1989, and he opined that patients 
with severe COPD exacerbations should be on corticosteroid 
therapy.

Third, the veteran was placed on penicillin for a few days of 
his hospitalization when he supposedly had a penicillin 
allergy.  This was felt to be a mistake if comparable 
antibiotics were available and the type of allergy was 
unknown.

Fourth, the veteran developed renal failure on an 
aminoglycoside.  The doctor felt that the etiology of his 
renal failure might have been due to sepsis, but 
aminoglycosides could also have played a role.  The doctor 
saw no record of peak or trough gentamicin levels being 
obtained in the veteran's case and opined that they should 
have been obtained.  The doctor reiterated that he did not 
have access to the actual blood tests ordered on the veteran, 
and noted that he may have had gentamicin drug levels drawn.

With respect to the impact of the above on the veteran's 
outcome, Dr. Judson did not believe that the lack of steroids 
for 10 days had an adverse outcome in the veteran's case, and 
opined that he probably died of fungal sepsis which was at 
least in part the result of being on high-dose steroids.  
This did not mean that the veteran should not have been on 
high-dose steroids, but rather that fungal superinfection was 
one of the potential risks of this therapy.  However, if the 
veteran had been on steroids for those additional days, the 
doctor felt that the odds of his developing aspergillus 
infection would have been even greater.  The steroids might 
also have contributed to his upper gastrointestinal bleeding.  
The doctor felt that the veteran was adequately ventilated 
and oxygenated on the ventilator without steroids over those 
days.  Although he would have continued the veteran on 
steroids, the doctor therefore did not believe that the lack 
of steroids had an adverse impact upon his outcome.

Dr. Judson further opined that the use of penicillin in this 
probable penicillin-allergic veteran also did not seem to 
have an impact on his outcome, as there was no evidence of 
any antiphylactic reaction or other obvious penicillin 
allergy.  The veteran did have interstitial fibrosis of the 
kidneys, and this could have been a drug effect but would 
have been extremely unlikely after a few days of penicillin 
therapy.

The doctor felt that failure to monitor gentamicin peak and 
trough levels might have played a role in the development of 
the veteran's renal failure, and might have been a 
contributing factor to his poor outcome.  However, he did not 
have access to blood tests, and it was possible that 
gentamicin drug levels were ordered; it was clear that the 
veteran's gentamicin dose was adjusted according to his serum 
creatinine.

Dr. Judson opined that earlier transfer to the MICU might 
have allowed the veteran to get aggressive care earlier for 
his COPD and possibly could have avoided his respiratory 
failure.  The veteran was evaluated for MICU transfer on 22 
February 1989 and found to be disoriented and hypercapnic.  
Such patients were noted to be at great risk of respiratory 
failure, and usually should be transferred to a MICU for 
close observation.  However, the veteran was left on the 
medical ward, and the doctor opined that this may have had an 
adverse impact on his outcome.

Finally, Dr. Judson felt that it was possible that fungal 
sepsis could have been considered in the veteran's case, 
having been on high-dose steroids for over 
2 weeks from 6 to [redacted] March 1989, when he died.  However, this 
would have been a difficult observation to make, given all 
that was happening to the veteran.  In 1989, the only drug 
available for aspergillus infections was Amphotericin B, 
which easily could have caused the veteran more harm than 
good.

In summary, Dr. Judson concluded that he did not think that 
the lack of steroids for several days or the placement of the 
veteran on penicillin had any significant impact on his 
outcome, although he would not have done either of these 
things.  He felt that the veteran probably died because of 
his underlying medical problems outlined above, and not 
because of poor care.  However, the doctor could not exclude 
the possibility that delayed transfer to the MICU and/or 
failure to obtain gentamicin peak and trough levels (if they 
were done) could possibly have contributed to his death.

In March 1999, the Board referred this case for a 
supplementary advisory opinion from another IME in pulmonary 
diseases.  The doctor was requested to review the complete 
record of the veteran's terminal VA hospitalization with a 
view toward reaching a definitive conclusion as to the 
abovementioned matters left unresolved in Dr. Judson's June 
1995 medical statement, and to furnish an additional opinion 
as to whether it was at least as likely as not that medical 
treatment during terminal VA hospitalization in February and 
March 1989 caused, resulted in, aided, or lent assistance to 
produce the veteran's death.

In April 1999, S. Davies, M.D., responded that he had 
reviewed the veteran's case, involving a man who had severe 
COPD and chronic oxygen and chronic low-dose oral 
corticosteroid therapy, and had been diagnosed with cor 
pulmonale.  He was obese and had steroid-induced diabetes, 
and cataracts from the steroids.  His level of function was 
very poor: he could walk only 20 feet, he used a wheelchair 
at home, and needed help with the activities of daily living.  
Objective measurements of pulmonary function prior to his VA 
hospital admission on 9 February 1989 were not available for 
review, but it seemed very clear to Dr. Davies that he had 
extremely-advanced COPD.  His smoking history included 2 to 
2.5 packs per day for over 50 years.  Diagnoses of emphysema 
dated back over a decade at the time of hospital admission.  
Medications included Prednisone 20 mg per day, Furosemide 120 
mg per day, Metolazone 5 mg per day, and Aldactone 50 mg 
b.i.d.  He also took Chlorpropamide for steroid-induced 
diabetes and a long-acting Theophylline product.  He was 
taking Alprazolam .5 mg b.i.d. and 1 mg at bedtime.  On 
admission, he weighed 235 pounds, pulse was 110 and 
irregular, and he had no shortness of breath at rest or 
edema.  Indeed as was well-documented in Dr. Davies' opinion, 
the veteran was admitted only for respite care.  Because 
there were obvious steroid complications including diabetes 
and obesity, an attempt was made to taper his steroids 
slightly.

Dr. Davies noted that by 13 February the veteran had noted 
that his stamina was decreasing, and by 15 February he seemed 
to be getting a cold.  He had some nasal secretions and 
drainage, as well as increased cough and bronchial 
secretions.  By 
16 February, he was weaker and more tachycardic; sputum was 
thick and yellow, and he was started on an oral antibiotic 
(Trimethoprim/sulfamethoxazole).  By 
17 February, he had some alteration in mental status, 
although he still denied shortness of breath at rest.  His 
lungs were described as congested, and his respiratory rate 
was up around 30 breaths per minute.  On that day he had a 
temperature of 101.6 F.  His chest X-rays showed no change, 
and sputum showed predominantly gram positive cocci.  The 
veteran was given a variety of antibiotics including 
Trimethoprim/sulfamethoxazole, Erythromycin, and amoxicillin.  
Dr. Davies noted that there was a well-documented history of 
penicillin allergy which sometimes was noted and other times 
seemed to be ignored.  During the admission he had several 
penicillin-class antibiotics orally and intravenously, and 
the doctor stated that it was fortunate that the veteran 
never had any adverse reaction.

On 18 February, the veteran was transferred to the acute 
medical service from what seemed to be an extended-care or 
intermediate service.  On that day his pO2 was 
67 torr, pCO2 was 56 torr, and pH was 7.29.  He had a left 
lower lobe infiltrate.  He was given Erythromycin and also 
started on ampicillin and gentamycin, and the Prednisone dose 
was increased to 40 mg per day.  He was given aggressive 
bronchodilator therapy with inhaled Albuterol and 
Ipratroprium.  Dr. Davies noted that the veteran was watched 
very carefully, and had a repeat blood gas showing some 
improvement.  A minor increase in serum creatinine was noted, 
and a decision was made to follow his renal function daily.  
He was felt to be responding to treatment, and was alert and 
comfortable.

On 22 February, the veteran had acute worsening.  He was seen 
by the MICU senior resident on call and given additional 
nebulizer treatments and more steroids - this time 100 mg of 
intravenous Methylprednisolone.  Again, he was felt to 
improve after treatment.  Within a day, he deteriorated, 
developing nausea and vomiting (with some hematemesis), and 
then gradually became less responsive.  He had a pH of 7.15, 
pCO2 was now over 100 torr, and pO2 was 43 torr.  He was 
given oxygen and bagged with an ambu bag, and then intubated 
without incident (by the anesthesia service) on the ward, and 
then moved into the MICU.  In the MICU, Dr. Davies opined 
that the veteran was well-supported on a ventilator.  He had 
an endoscopy showing duodenitis and esophagitis.  He 
developed a severe ileus and required various suction tubes.  
He also had some seizures after he was transferred to the 
MICU, and Dr. Davies opined that these were evaluated 
appropriately and treated appropriately.  

From that point on, the doctor noted that the veteran 
remained intubated in the MICU, being supported and being 
treated aggressively.  On 2 March, his sputum cultures showed 
Pseudomonas.  He had some periods of hypotension, and was 
supported with Dopamine.  By 3 March, his renal failure had 
progressed, and hemodialysis was started.  He was also 
started on total parenteral nutrition to give him full 
nutritional support.  He had a variety of potent 
antibacterial antibiotics selected to cover isolates from the 
sputum and other clinically-plausible sources of infection.  
Despite all these interventions, he gradually declined and 
expired on 
[redacted] March 1989 without ever having made much clinical 
improvement.  At autopsy, he had an organizing 
bronchopneumonia, but also invasive aspergillus in his lungs.  
He also had an adherent pulmonary embolus in a medium-sized 
pulmonary artery in the left lung.

With respect to the question of whether it was at least as 
likely as not that medical treatment during terminal VA 
hospitalization in February and March 1989 caused, resulted 
in, aided, or lent assistance to produce the veteran's death, 
Dr. Davies opined that the answer was clearly no.  The 
veteran had very advanced underlying disease with a very poor 
functional state.  Once in the hospital, he developed an 
exacerbation of his severe COPD and was treated with 
antibiotics and increased steroids.  From that point, he 
gradually became worse and developed secondary infection with 
Pseudomonas and then with invasive aspergillus.  He had 
multiple organ failure, including respiratory failure and 
also renal failure requiring hemodialysis.  Dr. Davies 
commented that rather heroic efforts were made to identify 
and treat the veteran's underlying problems, noting that he 
received aggressive support including mechanical ventilation, 
blood pressure support, hemodialysis, and parenteral 
nutritional support.  The doctor also noted that appropriate 
consultants saw the veteran and assisted in his care.  The 
veteran was noted to have been at risk of invasive 
aspergillus because of severe chronic lung disease, chronic 
corticosteroid therapy, and what was felt to be appropriate 
escalation of corticosteroid dosing in the hospital.

Dr. Davies opined that there was no evidence that stopping 
Alprazolam would lead to the development of a cold, 
influenza, pneumonia, or death, noting that, indeed, a 
decreasing level of consciousness and increasing carbon 
dioxide levels were reasons to avoid sedative drugs.  The 
doctor also commented that there was no specific information 
that the veteran was insufficiently clothed or insufficiently 
covered against the cold in his hospital room, and opined 
that that would not have lead to the sequence of events that 
resulted in his eventual death.

With respect to the charge that the veteran was negligently 
placed in a hospital room with another patient who was 
suffering from influenza, Dr. Davies stated that he could not 
find any evidence in the hospital chart supporting this, but 
that if the veteran indeed was knowingly placed in a room 
with a patient with acute influenza, then he would consider 
this as contributory to his demise.  However, the doctor had 
no way to judge that, other than to read the complaint and 
then find no evidence in the hospital chart supporting it or 
denying it.

Dr. Davies noted that the veteran was treated with penicillin 
when the chart indicated that he was allergic to penicillin, 
which was clearly an error.  He found the entire antibiotic 
therapy difficult to follow in the chart.  If the veteran had 
developed an allergic reaction to penicillin or related 
agents, the doctor felt that this might have worsened his 
condition, but there was no evidence that he had any allergic 
reaction to any of the antibiotics that he was given.

The veteran was treated first for gram positive cocci and 
then for Pseudomonas.  Dr. Davies commented that the 
antibiotic administration was rather chaotic and possibly 
sub-optimal, and that the documented allergy to penicillin 
was not always taken into account.  However, the doctor could 
not find any specific evidence of an adverse reaction to any 
agent the veteran was given, nor did he feel that the 
regimens the veteran received were inappropriate for the 
suspected pathogens.  Invasive aspergillus was noted to have 
been diagnosed only at autopsy, and was never treated, and 
the doctor opined that it was unlikely that treatment would 
have made a difference in outcome, given the entire clinical 
picture.

Dr. Davies stated that he did not believe that admitting the 
veteran into the MICU earlier would have been helpful, 
inasmuch as the veteran was obviously very tenuous, with 
severe underlying disease, and his needs for intensive care 
had to be balanced against the needs of other patients.  The 
veteran was noted to have been very comfortable and receiving 
aggressive therapy on the ward.  The actual event that 
precipitated his transfer to the MICU was nausea and 
vomiting, hematemesis, and possible aspiration that Dr. 
Davies opined all occurred very quickly and could not have 
been anticipated.  At that point, the veteran deteriorated 
rapidly.  His pCO2 increased to a high level, and his level 
of consciousness decreased.  The doctor felt that the veteran 
received prompt attention, oxygen, and assisted ventilation 
with an ambu bag, and blood pressure was never lost.  The 
anesthesia service assessed that he was being adequately 
mask-ventilated when they arrived, and they intubated him 
without difficulty.  At this point he was moved to the MICU 
because of his higher-intensity medical needs, and the doctor 
found no fault here.

Dr. Davies stated that he also believed that physician 
attention to the veteran's conditions at all times were well-
documented and fairly aggressive.  Specifically, on 19 March 
the resident on call came to see the veteran and evaluate the 
possibility of a penicillin allergy, and there was a chart 
note on this date from the medical attending physician.

In summary, Dr. Davies noted that the veteran had far-
advanced COPD with very little reserve, and that he developed 
a purulent bronchitis which worsened his respiratory state - 
which he felt could have happened in or out of the hospital.  
The doctor opined that, to his knowledge, there was nothing 
specifically that could have been done to prevent this.  From 
that point, the veteran began to get progressively sicker 
with a variety of medical problems, as outlined above.  Dr. 
Davies felt that attempts to manage him and to support him 
fully with hope of recovery were aggressive and fairly well-
documented, and that the decision to increase the steroids 
was appropriate in the face of acute deterioration and 
progressive respiratory failure, and certainly within the 
standard of practice.  He opined that this obviously might 
have contributed to the veteran's eventual development of 
invasive aspergillus, but that this could not have been 
predicted, noting that the intent of the therapy had been to 
improve his respiratory status.  He further opined that the 
renal failure was likely multifactorial, with sepsis playing 
a large role.  The veteran received several nephrotoxic 
antibiotics, and Dr. Davies found that the drug levels were 
not well-documented, but opined that the doses given were 
reasonable and that there was no violation of a reasonable 
standard of care.  He concluded that the severity of the 
veteran's underlying disease was the main factor at play in 
this case, and that, while the care was imperfect, it in no 
way caused, resulted in, aided, or lent assistance to produce 
the veteran's death.

II.  Analysis

The Board finds that the appellant's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented a claim which is plausible.  All 
relevant facts have also been developed, and no further 
development is required to comply with the duty to assist the 
appellant mandated by 38 U.S.C.A. § 5107(a).  In this regard, 
the Board remanded this case to the RO on 2 occasions in 
October 1995 and September 1997 for development of the 
evidence and for due process development, which eventually 
resulted in the complete, original clinical records of the 
veteran's terminal VA hospitalization being associated with 
the claims folders and presented to the IME for his review in 
preparing his April 1999 advisory opinion.  The Board 
commends the RO for its very thorough and insistent efforts 
to secure the necessary original records from the VA Medical 
Center in order to ensure compliance with the Board's Remand 
Orders, as documented in several VA Contact Reports dated in 
1998.  The complete records of the veteran's terminal 
hospitalization were thus before the IME in April 1999, 
allowing him to reach a definitive medical conclusion as to 
matters left unresolved in June 1995 by the IME, who noted at 
that time that missing information made problematic a 
definitive conclusion as to whether there was a causal 
connection or nexus between the veteran's death and VA 
medical treatment.    

As noted above, in Gardner, the Court invalidated 38 C.F.R. 
§ 3.358(c)(3) on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding § (c)(3), remained valid.  See Brown v. 
Gardner, 115 S. Ct at 556 n. 3.  Under the applicable 
criteria for claims filed prior to October 1997, 38 U.S.C.A. 
§ 1151 provides that, where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization or medical or surgical treatment awarded 
under any of the laws administered by the VA, or as a result 
of having submitted to an examination under any such law, and 
not the result of his own willful misconduct, and such injury 
or aggravation results in his death, DIC under chapter 13 of 
this title shall be awarded in the same manner as if such 
death were service-connected.

38 C.F.R. § 3.358, the regulation implementing the statute, 
provides, in pertinent part, that, where it is determined 
that additional disability or a veteran's death resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, medical 
or surgical treatment, or examination, compensation will be 
payable for such additional disability or death.  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for DIC is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  DIC will not be payable under 
38 U.S.C.A. § 1151 for the continuance or natural progress of 
disease or injuries for which the hospitalization was 
authorized.  In determining whether death resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical or 
surgical treatment, or examination, it will be necessary to 
show that the death was actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. § 3.358(b), 
(c).  

38 C.F.R. § 3.358(c)(3) provides that DIC is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran.  "Necessary consequences" 
are those which are certain to result from, or were intended 
to result from, the examination or medical or surgical 
treatment administered.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered.    

In this case, the appellant has contended, in effect, that 
medical treatment during terminal VA hospitalization in 
February and March 1989 caused, resulted in, aided, or lent 
assistance to produce the veteran's death.  However, a layman 
such as the appellant is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay testimony is not competent to prove a matter requiring 
medical expertise.  Fluker v. Brown, 5 Vet. App. 296 (1993).  
While laymen can certainly testify about the presence of 
symptoms, they are not competent to state that a veteran's 
death was caused by medical treatment during VA 
hospitalization.

The competent medical evidence in this case, consisting of 
the complete records of the veteran's terminal VA 
hospitalization in February and March 1989 and advisory 
opinions from 2 IMEs in June 1995 and April 1999, effectively 
disposes of the appellant's contentions.  After the Board and 
the RO developed additional medical evidence in this case, 2 
IMEs in June 1995 and April 1999 reviewed the totality of the 
evidence in the claims folder and responded to specific 
medical questions posed by the Board.  The records of the 
veteran's terminal VA hospitalization themselves document no 
medical treatment of the veteran which actually caused or 
hastened his death.  Dr. Judson, an IME, reviewed the 
pertinent but incomplete medical records in June 1995 and 
opined that any several-day lack of steroids during 
hospitalization did not have an adverse impact on the 
veteran's outcome, inasmuch as he was adequately ventilated 
and oxygenated on a ventilator without steroids over those 
days; that the use of penicillin in the probable penicillin-
allergic veteran's case did not have a significant impact on 
his outcome, inasmuch as there was no evidence of any 
antiphylactic reaction or other obvious penicillin allergy; 
that failure to monitor gentamicin peak and trough levels 
might have played a role in the development of the veteran's 
renal failure, and might have been a contributing factor to 
his poor outcome, but the lack of pertinent records showing 
whether or not they were monitored prevented him from 
reaching a definitive conclusion on this matter; and that the 
veteran probably died because of his underlying medical 
problems, and not because of poor care, although he could not 
exclude the possibility that delayed transfer of the veteran 
to the MICU might have had an adverse impact on his outcome, 
inasmuch as that might have allowed him to get aggressive 
care earlier for his COPD and possibly could have avoided his 
respiratory failure.  

Dr. Davies, another IME, in April 1999 reviewed the pertinent 
medical records, including Dr. Judson's June 1995 report and 
the now-complete records of the veteran's terminal VA 
hospitalization, and opined that medical treatment during 
terminal VA hospitalization clearly did not cause, result in, 
aid, or lend assistance to produce the veteran's death, 
noting that rather heroic efforts were made to identify and 
treat the veteran's underlying problems; he received 
aggressive support including mechanical ventilation, blood 
pressure support, hemodialysis, and parenteral nutritional 
support; appropriate consultants saw the veteran and assisted 
in his care; he received appropriate escalation of 
corticosteroid dosing in the hospital; there was no evidence 
that stopping Alprazolam would lead to the development of a 
cold, influenza, pneumonia, or death; there was no specific 
information that the veteran was insufficiently clothed or 
covered against the cold in his hospital room, which in any 
case would not have lead to the sequence of events that 
resulted in his eventual death; there was no evidence in the 
hospital chart supporting or denying the allegation that the 
veteran was placed in a hospital room with another patient 
who was suffering from influenza; there was no evidence that 
the veteran had any allergic reaction to any of the 
antibiotics he was given, including penicillin, to which the 
chart indicated he was allergic; none of the regimens the 
veteran received were inappropriate for any suspected 
pathogens; it was unlikely that treatment (never instituted 
during the veteran's hospital course) for invasive 
aspergillus (diagnosed only at autopsy) would have made a 
difference in the outcome, given the entire clinical picture; 
admitting the veteran into the MICU earlier would not have 
been helpful, inasmuch as he was very comfortable and 
receiving aggressive therapy on the ward, the actual event 
that precipitated his transfer to the MICU all occurred very 
quickly and could not have been anticipated, and he received 
prompt attention, oxygen, and assisted ventilation when his 
condition deteriorated rapidly; physician attention to the 
veteran's conditions at all times were well-documented and 
fairly aggressive; there was nothing specifically that could 
have been done to prevent the veteran from developing a 
purulent bronchitis during his hospitalization which worsened 
his already far-advanced COPD with very little reserve; 
attempts to manage the veteran and to support him fully with 
hope of recovery were aggressive and fairly well-documented; 
the decision to increase steroids was appropriate in the face 
of acute deterioration and progressive respiratory failure 
and certainly within the standard of practice, although it 
obviously might have contributed to the veteran's eventual 
development of invasive aspergillus, but this could not have 
been predicted; renal failure was likely multifactorial, with 
sepsis playing a large role; the doses of several nephrotoxic 
antibiotics the veteran was given were reasonable and did not 
constitute a violation of a reasonable standard of care, 
despite the fact that the drug levels were not well-
documented; the severity of the veteran's underlying disease 
was the main factor at play in this case; and while his 
medical care was imperfect, it in no way caused, resulted in, 
aided, or lent assistance to produce the veteran's death.

The Board notes that the 2 IME advisory opinions and comments 
in this case were based on a thorough review of the extensive 
record and are supported by detailed clinical findings, and 
that the supplementation of the record with additional 
records now constituting the complete records of the 
veteran's terminal VA hospitalization allowed Dr. Davies in 
April 1999 to reach definitive conclusions as to the matters 
left unresolved in Dr. Judson's June 1995 medical statement.  
Uncontroverted by any other competent medical evidence, the 2 
IME opinions, taken together, clearly establish that medical 
treatment during terminal VA hospitalization in February and 
March 1989 did not cause, result in, aid, or lend assistance 
to produce the veteran's death, and the Board accords those 
opinions great probative value and considers them dispositive 
of the issue on appeal.  In 1995, Dr. Judson, on the basis of 
an incomplete record, entertained the possibility that 
delayed transfer of the veteran to the MICU might have had an 
adverse impact on his outcome, but the Board notes that he 
actually concluded that the veteran probably died because of 
his underlying medical problems, and not because of poor 
care.  The Board finds this opinion consistent with Dr. 
Davies' 1999 conclusion, based on a review of the complete 
record including Dr. Judson's 1995 opinion, that admitting 
the veteran into the MICU earlier would not have been 
helpful, and that the severity of his underlying disease was 
the main factor in his demise.   

In the absence of medical evidence that medical treatment 
during terminal VA hospitalization caused or hastened the 
veteran's death, the Board finds that the preponderance of 
the evidence is against the claim for DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151, and the appeal must be 
denied.       


ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

